Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
The amendment filed with the RCE submission of May 19, 2021 has been received and entered. With the entry of the amendment, claims 1 and 7-9 are canceled, and claims 2-6 are pending for examination.
 
Specification
The objection to the disclosure is withdrawn, due to the clarifying amendments of December 3, 2020.
The Examiner notes that the amendment referred to replacing Table 1 at page 20 of the specification, but is understood that the Table 1 is clearly to be replaced starting at page 21, where Table 1 begins.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 now requires providing a substrate comprising “passivated copper”, applying catalyst to the “passivated copper” and treating the “passivated copper of the substrate with an aqueous solution . . .”  These all raise the issue of new matter. The specification as filed in the Background of the Invention refers to a problem at startup of plating is “the oxidation or passivation of substrates such as copper clad laminates that results from inadequate initiation of electroless copper plating”.  This appears to indicate that the passivation occurs at the start of copper plating, not that the substrate is passivated when initially provided or when catalyst is applied or before plating starts.  The further referred to strike treatment also indicates passivation reduced with strike voltage/panel spans the distance between roller and electroless plating solution, also 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, part d) now has “applying an electroless copper plating bath to treated anti-passivated copper” which is confusing as worded because it is not clarified where the “treated anti-passivated copper” comes from in the process, where the treatment of 
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-5  are rejected under 35 U.S.C. 103 as being unpatentable over Milum et al (US 2015/0024123) in view of Peter et al (US 4170819), Namiki et al (US 5633121), Spurlin et al (US 2014/0199497) and McCormack et al (US 4301196).
Claims 2, 4, 5: Milum describes a method of electroless copper plating (0042), where the process can comprise providing a substrate that can be a metal clad material such as circuit boards and can be printed circuit boards with through holes or vias to be plated (0021-0022, 0027), where a catalyst is applied to the substrate to be plated, such as by immersion in catalyst solution (0040).  After the catalyst application, the substrate can be further treated such as by rinsing with water (0040), and thereafter treatment with a reduction solution to reduce metal ions of the catalyst to their metallic state is provided (0041, such as by immersion), with the solution containing reducing agent such as sodium hypophosphite, dimethylamine borane or others (0053, 0020, 0040), where the contents of the reducing agent containing solution are not described as requiring anything other than the reducing agent (and solvent that would be needed for putting in solution) (0040, 0053), where the substrate can be further treated by rinsing with water after the reducing agent treatment (0041).  Thereafter, an electroless copper plating bath can be applied to the treated substrate, which electrolessly plates copper on the treated substrate, such as the through holes (0042, note immersion in the bath, for example).  Milum indicates how copper can be subject to corrosion, noting treatment of the copper  plating with anti-tarnish (0043).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milum to specifically provide that there is copper as part of the substrate, where copper is exposed on the substrate and desired to be plated as part of the through holes, for example, and where, therefore, the catalyst, rinsing/reducing treatments, and electroless baths/plating will be provided to the copper as well as the rest of the substrate to be plated as suggested by Peter to provide a desirable plated substrate,  since Milum provides plating printed circuit boards which can be metal clad and plating the through holes, where Peter would indicate how such through holes to be plated for printed circuit boards can be provided with exposed copper features that would be desired to be electrolessly plated with copper along with the laminate material to provided desired ground planes, etc., and therefore, copper in such boards/through holes would also have catalyst applied, have rinsing/reducing treatments, and be treated with the electroless plating bath/copper 
(B) Furthermore, as to the initially provided substrate comprising passivated copper (step a as claimed), and catalyst applied to the passivated copper (step b as claimed), and treating the catalyzed passivated copper with the aqueous composition (step c as claimed), and the step c as claimed resulting in a treated anti-passivated copper to which the electroless copper plating bath applied (step d as claimed) and the copper plating on the treated anti-passivated copper (step e as claimed), as described above, the combination of references will provide that the substrate will be provided comprising copper (from the suggestion of Peter), catalyst applied to the copper (from Milum and Peter), and then the catalyzed copper will be treated with a solution containing reducing agent (from Milum) and thereafter an electroless copper plating bath will be applied to the treated copper, and electroless plating will occur on the treated copper  (from Milum and Peter).  As to the copper in steps a, b, and c being passivated,  Namiki further describes that it is conventionally known to provide copper plating that can be copper electroless plating over an initial copper layer on a circuit board, where it is further indicated that it would be known to provide resist on the boards as well to provide plating in a desired area (column 1, lines 10-60, column 2,lines 30-65, note the use of additional copper plating, and that electroless plating can be used). It is further noted that in the process using resist, copper oxide on the surface can result in copper oxide dissolving in the plating solution and diving under the resist, which would result in plating under the mask resist (so in undesired areas) (column 2, lines 35-65). Namiki describes that this problem occurs particularly when the thickness of the copper oxide is about 10 nm or more (column 2, lines 45-50) and no problem 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Milum in view of Peter to provide that at steps a, b and c of the invention that the copper layer being provided, has catalyst applied or is treated with the reducing agent containing solution is passivated with a spontaneously applied copper oxide layer as suggested by Namiki with an expectation of predictably acceptable plating, where Milum in view of Peter would suggest providing a copper layer that can be on a circuit board that is to be further catalyst treated and then treated with the reducing agent containing solution, before electroless plating, and Namiki would indicate that it would be conventional for copper layers to be provided on a circuit board for further electroless plating and that copper layers provided on a circuit board for further electroless plating would have a spontaneously applied copper oxide layer, where even if a resist is to be applied, the oxide layer would be acceptable for further plating as long as kept to a desired thickness 
Additionally, as to the reducing agent containing solution also consisting of reducing agent, water and  an imidazole compound as claimed giving anti-passivation treatment, Spurlin further describes how plating of metal wiring interconnects in integrated circuits can be desired (0002), where in the process an initial seed layer of copper can be provided on a substrate surface (note 0037, 0042), where it is noted that such layers react readily with oxygen or water vapor in the air and oxidize forming a metal oxide film over the pure metal seed, where specifically copper seed rapidly forms copper oxide upon exposure to air, and it can be difficult to prevent oxide forming in the processing  (0038-0040, 0042), and this can leave to various problems in plating (0041). Spurlin describes that before plating (in this case electroplating), the seed layer can be treated with a reducing agent containing solution (note figure 6A), where the reducing agent can be dimethylamine borane or sodium hypophosphite, for example, to reduce the metal oxide to metal (0051-0056) and the solvent can be water (0058), where additionally the solution can contain an additive to provide a surface protective coating over the metal seed layer, where the additive can be benzotriazole-5-carboxylic acid (0082, 0084), where such additives act to minimize reoxidation (0077, 0066), where the coating may optionally be removed before plating (0084, figure 6A, so since optional is not required).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Milum in view of Peter and Namiki to further provide that the reducing agent containing solution of Milum also contains water as a solvent and an additional surface protecting agent of benzotriazole-5-carboxylic acid as suggested by Spurlin and McCormack to help limit the oxidation of the copper layer, as Milum indicates to provide a reducing agent containing solution such as with dimethylamine borane or sodium hypophosphite after the catalyst treatment and before plating, and which would treat the surface including the suggested copper (present as indicated by Peter, and also Namiki), and Namiki further indicates that there can be undesired copper oxide present that can be desirably reduced before plating, and Spurlin indicates how copper layers to be plated can undesirably form copper oxide on exposure to the air and, indicates how a solution of dimethylamine borane or sodium hypophosphite in water, for example, can also act to desirably reduce metal oxide (here the copper oxide) to metal (here the copper), and additionally Spurlin would indicate how the reducing solution can also contain a surface protecting material that would form a surface protective coating of benzotriazole-5-carboxylic acid on the copper layer to help prevent reoxidation, and therefore it would be suggested that the reducing agent containing solution of Milum, with water as a 
Claim 3: Milum would further indicate to apply a conditioner to the substrate before applying the catalyst (0037), where the copper layer would further be understood to be acceptably provided with the passivation oxide layer for the same reasons as discussed for claim 2 above, since the passivation layer spontaneously occurs on provided copper.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Milum in view of Peter, Namiki, Spurlin and McCormack as applied to claims 2-5 above, EITHER alone OR further in view of Yang et al (US 2005/0090104).
Claim 6: (A) Using Milum in view of Peter, Namiki, Spurlin and McCormack alone: While Spurlin does not give the specific amount of benzotriazole-5-carboxylic to use in the reducing agent containing solution, since it is provided for the surface protection purpose, one of ordinary skill in the art would understand that an amount sufficient for such protection would be needed and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount used as a result effective variable, giving a value in the claimed range.  Furthermore, as noted in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
(B) Using Milum in view of Peter, Namiki, Spurlin and McCormack, further in view of Yang: While Spurlin does not give the specific amount of benzotriazole-5-carboxylic to use in the reducing agent containing solution, it is provided for surface protection purpose.  Yang further describes how polishing of copper can be provided (0002) using a polishing slurry composition that contains corrosion inhibitor for copper including benzotriazoles (0062), where it is noted that excess benzotriazole can cause precipitation of copper-benzotriazole compounds on the surface (0062) and the desirable amounts are 0 to 0.3 weight percent including 0.01 to 0.05 wt % (0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Milum in view of Peter, Namiki, Spurlin and McCormack to use amounts in the range described by Yang for the benzotriazole-5-carboxylic acid with an expectation of providing desirable protection, since Spurlin would indicate using the benzotriazole-5-carboxylic acid as a surface protecting agent, and Yang indicates when using benzotriazoles for such purposes for copper, the amounts can be desirably 0 to 0.3 weight percent including 0.01 to 0.05 wt %.  This would overlap with the range claimed, and it would have been obvious to optimize from this range giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The rejection of claims 2-7 under 35 U.S.C. 103 as being unpatentable over Milum et al (US 2015/0024123) in view of Peter et al (US 4170819), Abys et al (US 2008/0163787) and EITHER Chow et al (US 2014/0178572) OR McCormack et al (US 4301196), further in view Namiki et al (US 5633121) and Illing et al (US 2019/0376173) is withdrawn due to the amendments to the claims of May 19, 2021 changing the scope of the claims.
  
The Examiner notes Lookchem.com “1H-1-2-3-Benzotriazole-5-Carboxylic acid” indicating that a synonym for  the material is Cobratec CBT (page 1). Furthermore Cobratec CBT is indicated as water soluble by Rengaswamy et al (US 2008/0259100) at (0019) which also generally indicates carboxybenzotriazole as water soluble (0019).

Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered.
(A) Note the adjustment to the rejections, including the new references to Spurlin and Yang and removal of Abys, Chow and Illing, due to the amendments to the claims.
(B) As to the 35 USC 112 rejections, as to the new matter rejections as to passivated copper, the Examiner notes applicant’s citations as to page 6, however, as discussed in the rejection above, this refers to treatment to counteract the effects of oxidation on the copper, but this can be a pretreatment before there is actually any oxidation on the copper, where the Background of the Invention refers to oxidation or passivation that results from inadequate initiation of copper electroless plating, which would be something that would occur at the start of plating, not before catalyst treatment, etc.  Applicant has not made as showing of what would be understood by one 
Furthermore, as to the 35 USC 112(b), the amendment to claim 2 raises the issues of indefiniteness as described in the rejection now.
(C) As to the 35 USC 103 rejections, the previous rejection has been withdrawn due to the amendments to the claims as noted above.  However, the new rejections using Milum in view of Peter, Namiki, Spurlin and McCormack have been provided as discussed above.  Noting applicant’s arguments as to treating passivated copper, note that Spurlin would suggest how a reducing agent containing solution with the protective material would be applied to oxidized (passivated) copper.  Namiki would describe how oxidized copper can be provided for circuit board use, and the desire to reduce oxide amounts that are too thick, before plating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718